Exhibit 10.1
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as
of March 1, 2009, is entered into by and between REVLON CONSUMER PRODUCTS
CORPORATION, a Delaware corporation (“RCPC” and, together with its parent
Revlon, Inc. (“Revlon”) and its subsidiaries, the “Company”), and Alan T. Ennis
(the “Executive”).
     Whereas, RCPC wishes to continue to employ the Executive and the Executive
wishes to accept continued employment with the Company on the terms and
conditions set forth in this Agreement.
     Now, therefore, RCPC and the Executive hereby agree as follows:
          Employment, Duties and Acceptance.
          1.1 Employment, Duties. RCPC hereby employs the Executive for the Term
(as defined in Section 2.1) to render exclusive and full-time services to the
Company in the respective capacities of (i) Executive Vice President, Chief
Financial Officer and Treasurer of Revlon and RCPC, with responsibility for all
financial operations of the Company, including, without limitation, treasury,
controllers group, accounting, internal audit, internal control over financial
reporting, investor relations and tax, and (ii) President, Revlon International,
with responsibility for the general management of the Company’s International
operations. The Executive shall report to the Company’s President and Chief
Executive Officer (the “CEO”) and shall also perform such other duties and
responsibilities consistent with each of his positions (including service as a
director of Revlon and/or RCPC, and/or as a director or officer of any
subsidiary of the Company, if so elected), as may be assigned to the Executive
from time to time by the CEO. The Executive’s title shall be President, Revlon
International and Executive Vice President, Chief Financial Officer and
Treasurer. The Executive shall be a member of the Operating Committee or such
other committee of the Company’s most senior executives as may succeed the
Operating Committee from time to time. RCPC agrees to use its best efforts to
cause the Executive to be elected to the Board of Directors of Revlon and of
RCPC, so that the Executive may serve as a member of both Boards throughout the
Term.
          1.2 Acceptance. The Executive hereby accepts such employment and
agrees to render the services described above. During the Term, the Executive
agrees to serve the Company faithfully and to the best of the Executive’s
ability, to devote the Executive’s entire business time, energy and skill to
such employment, and to use the Executive’s best efforts, skill and ability to
promote the Company’s interests.
          1.3 Location. The duties to be performed by the Executive hereunder
shall be performed primarily at the office of RCPC in the New York City
metropolitan area, subject to reasonable travel requirements consistent with the
nature of the Executive’s duties from time to time on behalf of the Company.
          1.4 Performance Warranty. As an inducement for the Company to enter
into this Agreement, the Executive hereby represents that the Executive is not a
party to any contract,

 



--------------------------------------------------------------------------------



 



agreement or understanding which prevents, prohibits or limits the Executive in
any way from entering into and fully performing the Executive’s obligations
under this Agreement and any duties and responsibilities that may be assigned to
the Executive hereunder.
     2. Term of Employment; Certain Post-Term Benefits.
          2.1 The Term. The Term of the Executive’s employment under this
Agreement (the “Term”) shall commence on the date hereof (the “Effective Date”)
and shall end twenty-four (24) months after RCPC provides to the Executive a
notice of non-renewal, unless in either case sooner terminated pursuant to
Section 4. During any period that the Executive’s employment shall continue
following the end of the Term, the Executive shall be deemed an employee at
will, provided, however, that the Executive shall be eligible for severance on
the terms and subject to the conditions of the Revlon Executive Severance Pay
Plan as in effect from time to time, or such plan or plans, if any, as may
succeed it (the “Executive Severance Plan”), provided that the severance and
benefit continuation period for the Executive under the Executive Severance Plan
shall be not less than 24 months, subject to the terms and conditions of such
plan.
          2.2 Special Curtailment. The Term shall end earlier than the date
provided in Section 2.1, if sooner terminated pursuant to Section 4.
     3. Compensation; Benefits.
          3.1 Salary. The Company agrees to pay the Executive during the Term a
base salary, payable bi-weekly, at the annual rate of not less than $680,000
(the “Base Salary”). All payments of Base Salary or other compensation hereunder
shall be less such deductions or withholdings as are required by applicable law
and regulations. The Executive will be considered for merit increases in
connection with the Executive’s performance evaluations, which are performed in
accordance with the Company’s salary administration policies and procedures. In
the event that RCPC, in its sole discretion, from time to time determines to
increase the Base Salary, such increased amount shall, from and after the
effective date of the increase, constitute “Base Salary” for purposes of this
Agreement and shall not thereafter be decreased.
          3.2 Bonus. The Executive shall be eligible to participate in the
Revlon Executive Bonus Plan as in effect from time to time, or such plan or
plans, if any, as may succeed it (the “Bonus Plan”), with maximum bonus
eligibility of 100% of Base Salary for significantly over-achieving performance
objectives set by the Compensation Committee or its designee and target bonus
eligibility of 75% of Base Salary for achieving performance objectives set by
the Compensation Committee or its designee, subject to the terms and conditions
of such Bonus Plan. In the event that the Executive’s employment shall terminate
pursuant to Section 4.4 during any calendar year, the Executive’s bonus with
respect to the year during which such termination occurs shall be prorated for
the actual number of days of active employment during such year and such bonus
as prorated shall be payable (i) if and to the extent bonuses are payable to
executives under the Bonus Plan for that year based upon achievement of the
objectives set for that year and not including any discretionary bonus amounts
which may otherwise be payable to other executives despite non-achievement of
bonus objectives for such year and (ii) on the date bonuses would otherwise be
payable to executives under the Bonus Plan. Notwithstanding anything herein or
contained in the Bonus Plan to the contrary, in the event that the Executive’s

2



--------------------------------------------------------------------------------



 



employment shall terminate pursuant to Section 4.4 during any calendar year, the
Executive shall be entitled to receive the Executive’s bonus (if not already
paid) with respect to the year immediately preceding the year of termination (if
bonuses with respect to such year are payable to other executives based upon
achievement of bonus objectives and not based upon discretionary amounts which
may be paid to other executives despite non-achievement of bonus objectives) as
and when such bonuses would otherwise be payable to executives under the Bonus
Plan, despite the fact that Executive may not be actively employed on such date
of payment.
          3.3 Stock-Based Compensation. The Executive shall be eligible for
recommendation to the Compensation Committee or other committee of the Board
administering the Third Amended and Restated Revlon, Inc. Stock Plan or any plan
that may replace it, as from time to time in effect, to receive an award of
stock options, restricted shares or other awards during the Term, at levels, on
terms, and at such times as are generally applicable to other senior executives
of the Executive’s level, in accordance with the Company’s long-term stock
incentive program as in effect from time to time, provided that the Executive
must be actively employed on the date of such grant.
          3.4 Business Expenses. RCPC shall pay or reimburse the Executive for
all reasonable expenses actually incurred or paid by the Executive during the
Term in the performance of the Executive’s services under this Agreement,
subject to and in accordance with the Revlon Travel and Entertainment Policy as
in effect from time to time, or such policy or policies, if any, as may succeed
it.
          3.5 Vacation. During each year of the Term, the Executive shall be
entitled to a vacation period or periods in accordance with the vacation policy
of the Company as in effect from time to time, but not less than four weeks.
          3.6 Fringe Benefits. During the Term, the Executive shall be entitled
to participate in those qualified and non-qualified defined benefit, defined
contribution, group life insurance, medical, dental, disability and other
benefit plans and programs of the Company as from time to time in effect (or
their successors) generally made available to other executives of the
Executive’s level and in such other plans and programs and in such perquisites,
as from time to time in effect, as may be generally made available to senior
executives of the Company of the Executive’s level generally. Further, during
the Term, the Executive will be eligible (a) to participate in Revlon’s
Executive Financial Counseling and Tax Preparation Program, as from time to time
in effect, or such program or programs, if any, as may succeed it, and (b) to
receive a car allowance at the rate of $15,000 per annum, under the car
allowance program as in effect from time to time, or such program or programs,
if any, as may succeed it.
          3.7 Internal Revenue Code Section 409A. Section 409A of the Code (as
defined below) and/or its related rules and regulations (“Section 409A”),
imposes additional taxes and interest on compensation or benefits deferred under
certain “nonqualified deferred compensation plans” (as defined under the Code).
These plans may include, among others, nonqualified retirement plans, bonus
plans, stock option plans, employment agreements and severance agreements. The
Company reserves the right to provide compensation or benefits under any such
plan in amounts, at times and in a manner that minimizes taxes, interest or
penalties as a result of Section 409A, including any required withholdings, and
the Executive agrees to cooperate with the Company in such actions.
Specifically, and without limitation of the previous

3



--------------------------------------------------------------------------------



 



sentence, if the Executive is a “specified employee,” as such term is defined
under Section 409A (generally one of the Company’s top 50 highest paid
officers), to the extent required under Section 409A, the Company will not make
any payments to the Executive under this Agreement upon a “separation from
service,” as such term is defined under Section 409A, until six months after the
Executive’s date of separation from service or, if earlier, the date of the
Executive’s death. Upon expiration of the six-month period, or, if earlier, the
date of the Executive’s death, the Company shall make a payment to the Executive
(or his beneficiary or estate, if applicable) equal to the sum of all payments
that would have been paid to the Executive from the date of separation from
service had the Executive not been a “specified employee” through the end of the
six month period, and thereafter the Company will make all the payments at the
times specified in this Agreement or applicable policy, as the case may be. In
addition, the Company and the Executive agree that, for purposes of this
Agreement, termination of employment (or any variation thereof) will satisfy all
of the requirements of “separation from service” as defined under Section 409A.
For purposes of this Agreement, the right to a series of installment payments,
such as salary continuation or severance payments, shall be treated as the right
to a series of separate payments and shall not be treated as a right to a single
payment. For purposes of this Agreement, the term “Code” shall mean the Internal
Revenue Code of 1986, as amended, including all final regulations promulgated
thereunder, and any reference to a particular section of the Code shall include
any provision that modifies, replaces or supersedes such section.
     4. Termination.
          4.1 Death. If the Executive shall die during the Term, the Term shall
terminate and no further amounts or benefits shall be payable hereunder, other
than (i) for accrued, but unpaid, Base Salary as of such date and (ii) pursuant
to life insurance provided under Section 3.6.
          4.2 Disability. If during the Term the Executive shall become
physically or mentally disabled, whether totally or partially, such that the
Executive is unable to perform the Executive’s services hereunder for (i) a
period of six consecutive months or (ii) shorter periods aggregating six months
during any twelve month period, RCPC may at any time after the last day of the
six consecutive months of disability or the day on which the shorter periods of
disability shall have equaled an aggregate of six months, by written notice to
the Executive (but before the Executive has returned to active service following
such disability), terminate the Term and no further amounts or benefits shall be
payable hereunder.
          4.3 Cause. RCPC may at any time by written notice to the Executive
terminate the Term for “Cause” and, upon such termination, the Executive shall
be entitled to receive no further amounts or benefits hereunder, except for
accrued, but unpaid, salary as of such date and as required by law. As used
herein the term “Cause” shall mean (a) gross neglect by the Executive of the
Executive’s duties hereunder, (b) conviction of the Executive of any felony,
conviction of the Executive of any lesser crime or offense involving the
property of the Company or any of its affiliates, (c) misconduct by the
Executive in connection with the performance of the Executive’s duties hereunder
or other breach by the Executive of this Agreement (specifically including,
without limitation, Section 1.4), (d) any breach of the Revlon Code of Business
Conduct, including, without limitation, the Code of Ethics for Senior Financial
Officers, or the Employee’s Agreement as to Confidentiality and Non-Competition,
or (e) any other conduct on the part of the Executive which would make the
Executive’s continued employment by the Company prejudicial to the best
interests of the Company.

4



--------------------------------------------------------------------------------



 



          4.4 Company Breach; Other Termination. The Executive shall be entitled
to terminate the Term and the Executive’s employment upon 60 days’ prior written
notice (if during such period RCPC fails to cure any such breach) in the event
that RCPC materially breaches any of its obligations hereunder. In addition,
RCPC shall be entitled to terminate the Term and the Executive’s employment at
any time and without prior notice (otherwise than pursuant to the provisions of
Section 4.2 or 4.3). In consideration of the Executive’s covenant in
Section 5.2, upon termination under this Section 4.4 by the Executive, or in the
event RCPC so terminates the Term otherwise than pursuant to the provisions of
Section 4.2 or 4.3, RCPC agrees, and the Company’s sole obligation arising from
such termination shall be, for RCPC either
               (i) to make payments in lieu of Base Salary in the amounts
prescribed by Section 3.1, to pay the Executive the portion, if any, of any
annual bonus contemplated by Section 3.2 and to continue the Executive’s
participation in the medical, dental and group life insurance plans and other
perquisites of the Company in which the Executive was entitled to participate
pursuant to Section 3.6 (in each case less amounts required by law to be
withheld) through the date on which the Term would have ended pursuant to
Section 2.1, if RCPC had given notice of non-renewal on the date of termination
(such period shall be referred to as the “Severance Period”), provided that
(1) such benefit continuation is subject to the terms of such plans, (2) life
insurance continuation is subject to a limit of two years, (3) the Executive
shall cease to be covered by medical and/or dental plans of the Company at such
time as the Executive becomes covered by like plans of another company, (4) any
bonus payments required pursuant to this Section 4.4(i) shall be payable as and
when bonuses would otherwise be payable to executives under the Bonus Plan as
then in effect, (5) the Executive shall, as a condition, execute such release,
confidentiality, non-competition and other covenants as would be required in
order for the Executive to receive payments and benefits under the Executive
Severance Plan that is applicable to the Executive referred to in clause (ii)
below, and (6) any cash compensation paid or payable or any non-cash
compensation paid or payable in lieu of cash compensation earned by the
Executive from other employment or consultancy during such period shall reduce
the payments provided for herein payable with respect to such other employment
or consultancy, or
               (ii) to make the payments and provide the benefits prescribed by,
and in accordance with the terms and conditions of, the Executive Severance
Plan.
The Company shall provide the greater of the payments and other benefits
described under clauses (i) and (ii) of this Section 4.4; provided, however, if
the provision of any benefits described above would trigger a tax under
Section 409A, the Company shall instead promptly pay to the Executive in a cash
lump sum payment an amount equal to the value (based on the then-current cost to
the Company) of such benefits. Any compensation earned by the Executive from
other employment or a consultancy shall reduce the payments required pursuant to
clause (i) above or shall be governed by the terms of the Executive Severance
Plan in the case of clause (ii) above.
          4.5 Litigation Expenses. If RCPC and the Executive become involved in
any action, suit or proceeding relating to the alleged breach of this Agreement
by RCPC or the Executive, or any dispute as to whether a termination of the
Executive’s employment is with or without Cause, then if and to the extent that
a final, non-appealable, judgment in such action, suit

5



--------------------------------------------------------------------------------



 



or proceeding is rendered in favor of the Executive, RCPC shall reimburse the
Executive for all expenses (including reasonable attorneys’ fees) incurred by
the Executive in connection with such action, suit or proceeding or the portion
thereof adjudicated in favor of the Executive.
     5. Protection of Confidential Information; Non-Competition.
          5.1 The Executive acknowledges that the Executive’s services will be
unique, that they will involve the development of Company-subsidized
relationships with key customers, suppliers, and service providers as well as
with key Company employees and that the Executive’s work for the Company will
give the Executive access to highly confidential information not available to
the public or competitors, including trade secrets and confidential marketing,
sales, product development and other data and plans which it would be
impracticable for the Company to effectively protect and preserve in the absence
of this Section 5 and the disclosure or misappropriation of which could
materially adversely affect the Company. Accordingly, the Executive agrees:
          5.1.1 except in the course of performing the Executive’s duties
provided for in Section 1.1, not at any time, whether during or after the
Executive’s employment with the Company, to divulge to any other entity or
person any confidential information acquired by the Executive concerning the
Company’s or its affiliates’ financial affairs or business processes or methods
or their research, development or marketing programs or plans, any other of its
or their trade secrets, any information regarding personal matters of any
directors, officers, employees or agents of the Company or its affiliates or
their respective family members, or any information concerning the circumstances
of the Executive’s employment and any termination of the Executive’s employment
with the Company or any information regarding discussions related to any of the
foregoing. The foregoing prohibitions shall include, without limitation,
directly or indirectly publishing (or causing, participating in, assisting or
providing any statement, opinion or information in connection with the
publication of) any diary, memoir, letter, story, photograph, interview,
article, essay, account or description (whether fictionalized or not) concerning
any of the foregoing, publication being deemed to include any presentation or
reproduction of any written, verbal or visual material in any communication
medium, including any book, magazine, newspaper, theatrical production or movie,
or television or radio programming or commercial or over the internet. In the
event that the Executive is requested or required to make disclosure of
information subject to this Section 5.1.1 under any court order, subpoena or
other judicial process, the Executive will promptly notify RCPC, take all
reasonable steps requested by RCPC to defend against the compulsory disclosure
and permit RCPC, at its expense, to control with counsel of its choice any
proceeding relating to the compulsory disclosure. The Executive acknowledges
that all information the disclosure of which is prohibited by this section is of
a confidential and proprietary character and of great value to the Company; and
          5.1.2 to deliver promptly to the Company on termination of the
Executive’s employment with the Company, or at any time that RCPC may so
request, all memoranda, notes, records, reports, manuals, drawings, blueprints
and other documents (and all copies thereof) relating to the Company’s business
and all property associated therewith, which the Executive may then possess or
have under the Executive’s control, including, without limitation, computer
disks or data (including data retained on any computer), and any home office
equipment or computers purchased or provided by Revlon or other materials.

6



--------------------------------------------------------------------------------



 



          5.2 In consideration of RCPC’s covenant in Section 4.4, the Executive
agrees (i) in all respects fully to comply with the terms of the Employee
Agreement as to Confidentiality and Non-Competition (the “Non-Competition
Agreement”), whether or not the Executive is a signatory thereof, with the same
effect as if the same were set forth herein in full, and (ii) in the event that
the Executive shall terminate the Executive’s employment otherwise than as
provided in Section 4.4, the Executive shall comply with the restrictions set
forth in paragraph 9(e) of the Non-Competition Agreement through the date on
which the Term would then otherwise have expired pursuant to Section 2.1,
subject only to the Company continuing to make payments equal to the Executive’s
Base Salary during such period, notwithstanding the limitation otherwise
applicable under paragraph 9(d) thereof or any other provision of the
Non-Competition Agreement.
          5.3 If the Executive commits a breach of any of the provisions of
Sections 5.1 or 5.2 hereof, RCPC shall have the following rights and remedies:
          5.3.1 the right and remedy to immediately terminate all further
payments and benefits provided for in this Agreement, except as may otherwise be
required by law in the case of qualified benefit plans;
          5.3.2 the right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach will cause irreparable injury to
the Company and that money damages and disgorgement of profits will not provide
an adequate remedy to the Company, and, if the Executive attempts or threatens
to commit a breach of any of the provisions of Sections 5.1 or 5.2, the right
and remedy to be granted a preliminary and permanent injunction in any court
having equity jurisdiction against the Executive committing the attempted or
threatened breach (it being agreed that each of the rights and remedies
enumerated above shall be independent of the others and shall be severally
enforceable, and that all of such rights and remedies shall be in addition to,
and not in lieu of, any other rights and remedies available to RCPC under law or
in equity); and
          5.3.3 the right and remedy to require the Executive to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
or other benefits (collectively “Benefits”) derived or received by the Executive
as the result of any transactions constituting a breach of any of the provisions
of Sections 5.1 or 5.2 hereof, and the Executive hereby agrees to account for
and pay over such Benefits as directed by RCPC.
          5.4 If any of the covenants contained in Sections 5.1, 5.2 or 5.3, or
any part thereof, hereafter are construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.
          5.5 If any of the covenants contained in Sections 5.1 or 5.2, or any
part thereof, are held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision so as to be enforceable to the maximum extent permitted by
applicable law and, in its reduced form, said provision shall then be
enforceable.

7



--------------------------------------------------------------------------------



 



          5.6 The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of
any state or country within the geographical scope of such covenants. In the
event that the courts of any one or more of such states or countries shall hold
such covenants wholly unenforceable by reason of the breadth of such covenants
or otherwise, it is the intention of the parties hereto that such determination
not bar or in any way affect RCPC’s right to the relief provided above in the
courts of any other states or countries within the geographical scope of such
covenants as to breaches of such covenants in such other respective
jurisdictions, the above covenants as they relate to each state or country being
for this purpose severable into diverse and independent covenants.
          5.7 Any termination of the Term or the Executive’s employment shall
have no effect on the continuing operation of this Section 5.
     6. Inventions and Patents.
          6.1 The Executive agrees that all processes, technologies and
inventions (collectively, “Inventions”), including new contributions,
improvements, ideas and discoveries, whether patentable or not, conceived,
developed, invented or made by the Executive during the Term shall belong to the
Company, provided that such Inventions grew out of the Executive’s work with the
Company or any of its subsidiaries or affiliates, are related in any manner to
the business (commercial or experimental) of the Company or any of its
subsidiaries or affiliates or are conceived or made on the Company’s time or
with the use of the Company’s facilities or materials. The Executive shall
further: (a) promptly disclose such Inventions to the Company; (b) assign to the
Company, without additional compensation, all patent and other rights to such
Inventions for the United States and foreign countries; (c) sign all papers
necessary to carry out the foregoing; and (d) give testimony in support of the
Executive’s inventorship.
          6.2 If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by the Executive within two
years after the termination of the Executive’s employment with the Company, it
is to be presumed that the Invention was conceived or made during the Term.
          6.3 The Executive agrees that the Executive will not assert any rights
to any Invention as having been made or acquired by the Executive prior to the
date of this Agreement, except for Inventions, if any, disclosed to the Company
in writing prior to the date hereof.
     7. Intellectual Property.
     Notwithstanding and without limitation of Section 6, the Company shall be
the sole owner of all the products and proceeds of the Executive’s services
hereunder, including, but not limited to, all materials, ideas, concepts,
formats, suggestions, developments, arrangements, packages, programs and other
intellectual properties that the Executive may acquire, obtain, develop or
create in connection with or during the Term, free and clear of any claims by
the Executive (or anyone claiming under the Executive) of any kind or character
whatsoever (other than the Executive’s right to receive payments hereunder). The
Executive shall, at the request of RCPC, execute such assignments, certificates
or other instruments as RCPC may from time to time deem necessary or desirable
to evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.

8



--------------------------------------------------------------------------------



 



     8. Revlon Code of Business Conduct.
     In consideration of RCPC’s execution of this Agreement, the Executive
agrees in all respects to fully comply with the then current terms of the Revlon
Code of Business Conduct, a current copy of which is annexed at Schedule A,
including, without limitation, the Code of Ethics for Senior Financial Officers,
a current copy of which is annexed at Schedule B, whether or not the Executive
is a signatory thereof, with the same effect as if the same were set forth
herein in full.
     9. Indemnification.
     Subject to the terms, conditions and limitations of its by-laws and
applicable Delaware law, RCPC will defend and indemnify the Executive against
all costs, charges and expenses incurred or sustained by the Executive in
connection with any action, suit or proceeding to which the Executive may be
made a party, brought by any shareholder of the Company directly or derivatively
or by any third party by reason of any act or omission of the Executive as an
officer, director or employee of the Company or of any subsidiary or affiliate
of the Company.
     10. Notices.
     All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, sent by overnight courier or mailed
first class, postage prepaid, by registered or certified mail (notices mailed
shall be deemed to have been given on the date mailed), provided that all
notices to the Company shall be sent simultaneously by fax and email, as follows
(or to such other address as either party shall designate by notice in writing
to the other in accordance herewith):
     If to the Company, to:
Revlon Consumer Products Corporation
237 Park Avenue
New York, New York 10017
Attention: Robert K. Kretzman, Executive Vice President, Human Resources and
Chief
Legal Officer
Fax: 212-527-5693
Email: robert.kretzman@revlon.com
     If to the Executive, to the Executive’s principal residence as reflected in
the records of the Company.
     11. General.
          11.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
between residents thereof and to be performed entirely in New York. Each party
to this Agreement

9



--------------------------------------------------------------------------------



 



hereby waives the right to a jury trial in any lawsuit arising out of or
relating to this Agreement or Executive’s employment by or termination of
employment with the Company.
          11.2 The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
          11.3 This Agreement sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof including any offer letter or term sheets. No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.
          11.4 This Agreement shall be binding upon the parties hereto and their
successors and permitted assignees. This Agreement, and the Executive’s rights
and obligations hereunder, may not be assigned by the Executive, nor may the
Executive pledge, encumber or anticipate any payments or benefits due hereunder,
by operation of law or otherwise. RCPC may assign its rights, together with its
obligations, hereunder (i) to any affiliate or (ii) to a third party in
connection with any sale, transfer or other disposition of all or substantially
all of any business to which the Executive’s services are then principally
devoted, provided that no assignment pursuant to clause (ii) shall relieve RCPC
from its obligations hereunder to the extent the same are not timely discharged
by such assignee.
          11.5 This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of either party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.
          11.6 This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     12. Subsidiaries and Affiliates. As used herein, the term “subsidiary”
shall mean any corporation or other business entity controlled directly or
indirectly by the corporation or other business entity in question, and the term
“affiliate” shall mean and include any corporation or other business entity
directly or indirectly controlling, controlled by or under common control with
the corporation or other business entity in question.
     13. Change of Control.
          13.1 Change of Control Payments and Benefits.

10



--------------------------------------------------------------------------------



 



          (a) Extension of Term. In the event of any Change of Control, as
defined on Schedule C, the Term of the Executive’s Agreement shall be
automatically extended for 24 months from the effective date (the “COC Effective
Date”) of any such Change of Control (the “Extended Term”).
          (b) Benefit Continuation; Bonus and Salary Payment. If during the
Extended Term, the Executive terminates the Term of his employment for “COC Good
Reason” (as defined below in subclause (b)(iii)) or if the Company terminates
the Term of the Executive’s employment other than for “Cause” (as defined in
Section 4.3 of the Agreement)—
               (i) to the extent available under applicable law and the
Company’s group benefit programs, the Company shall provide, for a period of two
years from such termination date, all fringe benefits then provided to the
Executive, including, without limitation, qualified and non-qualified defined
benefit, defined contribution, insurance, medical, dental, disability,
automobile, financial planning, tax preparation and other benefit plans and
programs of the Company as from time to time in effect (or their successors) in
which the Executive participated on the COC Effective Date. To the extent that
such benefits are not or cease being available under applicable law or and the
Company’s group benefit programs, such benefits cease to be equivalent to, or
better than, the benefits under the plans and programs in effect on the COC
Effective Date, or such benefits would trigger a tax under Section 409A, the
Company shall immediately pay to the Executive in a cash lump sum payment an
amount equal to the value (based on the then current cost to the Company) of
such benefits (or the remaining eligible portion thereof, as the case may be)
and shall have no further obligation to continue to provide the benefits under
this Section;
               (ii) the Company shall immediately pay to the Executive in a cash
lump sum payment two times the sum of (A) the greater of the Executive’s Base
Salary in effect on (1) the COC Effective Date or (2) such termination date plus
(B) the average amount of the gross bonus amounts earned by the Executive over
the five calendar years preceding such termination (or if employed by the
Company for less than five calendar years, the actual number of calendar years
for which the Executive was eligible to receive a bonus payment).
               (iii) “COC Good Reason” means, for purposes of this subclause
(b) only (and not for any other purpose or reason under this Agreement): (A) a
material adverse change in the Executive’s job responsibilities; (B) any
reduction in the Executive’s Base Salary; (C) any reduction in the Executive’s
annual bonus opportunity; (D) any reduction in the Executive’s aggregate value
of benefits; or (E) the Executive’s being required by the Company to relocate
beyond a 50 mile radius of the Executive’s then current residence.
               (iv) The Executive shall have no duty to mitigate by seeking
other employment or otherwise and no compensation earned by the Executive from
other employment, a consultancy or otherwise shall reduce any payments provided
for under this Section 13.1.

11



--------------------------------------------------------------------------------



 



               (c) Equity Compensation. In the event of any Change of Control,
all then unvested stock options and restricted shares held by the Executive
shall immediately vest and be fully exercisable and all restrictions shall
lapse.
               (d) Governing Provision. In the event of any conflict between
this Section 13 and any other section or provision of this Agreement, the
section which provides the Executive with most favored treatment in the event of
a Change of Control shall govern and prevail.
          13.2 Section 280G.
               (a) If the aggregate of all amounts and benefits due to the
Executive under this Agreement or any other plan, program, agreement or
arrangement of the Company or any of its Affiliates, which, if received by the
Executive in full, would constitute “parachute payments” as such term is defined
in and under Section 280G of the Code (collectively, “Change of Control
Benefits”), reduced by all Federal, state and local taxes applicable thereto,
including the excise tax imposed pursuant to Section 4999 of the Code, is less
than the amount the Executive would receive, after all such applicable taxes, if
the Executive received aggregate Change of Control Benefits equal to an amount
which is $1.00 less than three times the Executive’s “base amount,” as defined
in and determined under Section 280G of the Code, then such Change of Control
Benefits shall be reduced or eliminated to the extent necessary so that the
Change of Control Benefits received by the Executive will not constitute
parachute payments. If a reduction in the Change of Control Benefits is
necessary, reduction shall occur in the following order unless the Executive
elects in writing a different order, subject to the Company’s consent (which
consent shall not be unreasonably withheld): first, a reduction of cash payments
not attributable to equity awards which vest on an accelerated basis; second,
the cancellation of accelerated vesting of stock awards; third, the reduction of
employee benefits; and fourth, a reduction in any other “parachute payments.” If
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Executive’s stock awards unless the Executive elects in writing a
different order for cancellation.
               (b) It is possible that after the determinations and selections
made pursuant to Section 13.2(a) above the Executive will receive Change of
Control Benefits that are, in the aggregate, either more or less than the
amounts contemplated by Section 13.2(a) above (hereafter referred to as an
“Excess Payment” or “Underpayment”, respectively). If there is an Excess
Payment, the Executive shall promptly repay the Company an amount consistent
with this Section 13.2. If there is an Underpayment, the Company shall pay the
Executive an amount consistent with this Section 13.2.
               (c) The determinations with respect to this Section 13.2 shall be
made by an independent auditor (the “Auditor”) compensated by the Company. The
Auditor shall be the Company’s regular independent auditor, unless the Executive
objects to the use of that firm, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by the Executive (which approval shall not be unreasonably withheld
or delayed).

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

            REVLON CONSUMER PRODUCTS CORPORATION
    By:   /s/ Robert K. Kretzman         Robert K. Kretzman        Executive
Vice President, Human Resources and Chief Legal Officer                /s/ Alan
T. Ennis         Alan T. Ennis           

13



--------------------------------------------------------------------------------



 



SCHEDULE A
REVLON CODE OF BUSINESS CONDUCT

 



--------------------------------------------------------------------------------



 



SCHEDULE B
REVLON CODE OF ETHICS FOR SENIOR FINANCIAL OFFICERS

 



--------------------------------------------------------------------------------



 



SCHEDULE C
A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:
(i) any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;
(iii) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity in which any Person, other than one or more Permitted Holders is or
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have “beneficial ownership” of all shares that any Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity’s Voting
Stock, and the Permitted Holders “beneficially own” (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or
(iv) a “Change of Control” shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation’s 8 5/8% Senior
Subordinated Notes

 



--------------------------------------------------------------------------------



 



Due 2008 or any other Subordinated Obligations of Revlon Consumer Products
Corporation so long as such 8 5/8% Senior Subordinated Notes Due 2008 or
Subordinated Obligations are outstanding.
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same combined voting power of
the Voting Stock in an entity which owns all or substantially all of the assets
of the Company immediately following such transaction or series of transactions.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.
“Company” means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.
“8 5/8% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation’s 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefore.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
“Preferred Stock,” as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.
“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation’s 91/2% Senior Notes due 2011.
“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.

2